DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irazoqui et al. (US Publication No. 2015/0287544 A1).

	Regarding claim 1, Irazoqui et al. discloses a device for implantation in a subject, comprising: 
circuitry (414) for sensing an observable parameter of the subject (see [0039], [0043], and [0047]-[0048]); and 

Regarding claim 2, Irazoqui et al. discloses the observable parameter is intraocular pressure (IOP) (see [0039] and [0043]).
Regarding claim 4, Irazoqui et al. discloses the power source has a volume of 10mm3 or less (see [0039] and [0081]).
Regarding claim 5, Irazoqui et al. discloses the volume of the power source is 5mm3 or less (see [0039] and [0081]).
Regarding claim 6, Irazoqui et al. discloses the volume of the power source is 2mm3 or less (see [0039] and [0081]).
Regarding claim 7, Irazoqui et al. discloses the power source comprises a plurality of NUCs coupled in parallel (see Figure 11D and [0083] and [0085]).
Regarding claim 8, Irazoqui et al. discloses the plurality of NUCs are stacked (see [0008]).
Regarding claim 9, Irazoqui et al. discloses the plurality of NUCs are adjacent to each other (see Figure 11D and [0083] and [0085]).
Regarding claim 10, Irazoqui et al. discloses the plurality of NUCs are disjointly distributed in a common plane or in different planes (see Figure 11D and [0083] and [0085]).
Regarding claim 11, Irazoqui et al. discloses the plurality of NUCs are disjointly distributed in a common location or in different locations (see Figure 11D and [0083] and [0085]).

Regarding claim 13, Irazoqui et al. discloses the NUC has a surface capacitance density in a range from about 25mF/cm2 to about 29mF/cm2 or greater (see [0041] and [0043]).
Regarding claim 14, Irazoqui et al. discloses the device is an ocular diagnostic device (see [0039] and [0043]).
Regarding claim 15, Irazoqui et al. discloses the circuitry senses intraocular pressure (IOP) (see [0039] and [0043]).
Regarding claim 16, Irazoqui et al. discloses the subject is a human being (see [0039]).
Regarding claim 17, Irazoqui et al. discloses the subject is an animal (see [0039]).
Regarding claim 18, Irazoqui et al. discloses the circuitry for sensing the observable parameter and the power source comprising the NUC are implanted in the subject, the power source electrically coupled to the circuitry for sensing the observable parameter (see Figure 4 and [0043] and [0046]-[0048]).  
Regarding claim 19, Irazoqui et al. discloses the power source is charged via an implanted coil (402) or an implanted solar cell (see Figure 4 and [0052]).
Regarding claim 20, Irazoqui et al. discloses the power source comprises a plurality of NUCs disjointly distributed in a common location or in different locations in the subject (see Figure 11D and [0083] and [0085]).
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irazoqui et al., further in view of Fink et al. (US Patent No. 7,131,945 B2).

Regarding claim 3, it is noted Irazoqui et al. does not specifically teach the circuitry comprises a pressure sensitive microswitch. However, Fink et al. teaches the circuitry comprises a pressure sensitive microswitch (31) (see Figure 4 and col. 6, line 49-col. 7, line 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Irazoqui et al. to include the circuitry comprises a pressure sensitive microswitch, as disclosed in Fink et al., so as to detect excessive intraocular pressure above a predetermined threshold pressure (see Fink et al.: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791